DETAILED ACTION
	Claims 1-7 and 9-20 are allowable.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mark Friedman on 12/07/2021.

1. (Currently Amended) A method for comparing products using augmented reality comprising the steps of: 
detecting, by a processor of an augmented display system, a presence of an object being viewed, by a user, through a visual recognition system and an associated lens of said augmented display system; 
determining, by the processor, the object being viewed by the visual recognition system; 
determining, by the processor, a first specified portion of the object being viewed by the visual recognition system; 
initially detecting, by the processor, that the user has manipulated a position of the visual recognition system and the associated lens; 
determining, by the processor in response to said initially detecting, a second specified portion of the object being viewed by the visual recognition system, wherein the first specified portion differs from the second specified portion; 

tagging, by the processor, [[said]] the product information with keywords, meta tags, identifiers, and a retrieval date configured to search and retrieve the product information; 
cataloging and registering within a specified database, by the processor, the product S/N: 15/819,1622information with the keywords, the meta tags, the identifiers, and the retrieval date; 
overlaying, by the processor, the product information onto a heads-up display (HUD) generated by a display device, of said augmented display system, in a vicinity of the first specified portion of the object and the second specified portion of the object or a digital representation of the first specified portion of the object and the second specified portion of the object recorded by the visual recognition system in real-time corresponding to the product information, wherein the display device is placed at a specified position overlaying a portion of said associated lens; 
virtually identifying, by [[said]] the processor, features of the first specified portion of the object and the second specified portion of the object; 
generating, by the processor in response to said virtually identifying, a digital overlay comparing and contrasting said features of the first specified portion of the object and the second specified portion of the object currently recorded through the visual recognition system and [[the]] previously viewed objects; 

receiving, by the processor via an audio recording apparatus of the augmented display system, an audio command for toggling the digital overlay for the comparing and contrasting of [[the]] said features of the first specified portion of the object and the second specified portion of the object and the previously viewed objects; 
receiving, by the processor, hand gesture command for additionally toggling the digital S/N: 15/819,1623overlay for the comparing and contrasting of [[the]] said features of the first specified portion of the object and the second specified portion of the object and the previously viewed objects; 
processing, by the processor, the audio command and the hand gesture command; 
modifying, by the processor in response to a user command, specific user selected features of the first specified portion of the object and the second specified portion of the object from a screen size of a monitor to aspect ratio information of the monitor; 
modifying, by the processor, a virtual indicator of the HUD from presenting diameter measurements of the monitor to presenting a height and width of the monitor; 
generating, by the processor based on a visibility of the specific user selected features in three-dimensional space, descriptions associated with [[said]] the specific user selected features within the HUD, wherein a feature of the specific user selected of 
displaying with respect to the height and width of the monitor, by the processor via a projection device installed within a housing attached to the augmented display system in response to said receiving [[said]] the audio command, said receiving [[said]] the hand gesture command, and said processing the audio command and the hand gesture command, the digital overlay comparing and contrasting the specific user selected features of the first specified portion of the object and the second specified portion of the object currently recorded by the visual recognition system, the additional digital overlay, and the previously viewed objects onto the HUD of the display device. 
 
2. (Original) The method of claim 1, wherein the step of detecting the presence of the object is performed using a method selected from a group consisting of tracking eye gaze, object recognition and manually identifying interest in the object.  

3. (Original) The method of claim 1, wherein the visual recognition system comprises a camera streaming video of the object viewed to the HUD.  

4. (Original) The method of claim 1, wherein the previously viewed objects similar to the object recorded through the visual recognition system are identified as a function of type, brand name, keyword tag or product category.  

5. (Previously Presented) The method of claim 1, wherein overlaying the product information onto the HUD toggles the product information overlaid onto a the real-time digital representation of the first specified portion of the object and the second specified portion of the object as a function of the one or more of the features selected by a user for viewing.
  
6. (Original) The method of claim 1, wherein the HUD automatically changes the product information as a function of one or more features of the object becoming instantly within view of the visual recognition system.  

7. (Original) The method of claim 1, further comprising the steps of: further querying, by the processor, a history of previously viewed objects similar to the object recorded through the visual recognition system, wherein the HUD displays a S/N: 15/819,1625recommendation to purchase a product from the object currently being viewed or the history of previously viewed objects similar to the object recorded through the visual recognition system, as a function of comparing the product information.  

8. (Canceled)  





a processor; 
a memory device coupled to the processor; 
an augmented display system comprising a visual recognition system, a camera, an audio recording apparatus, a projection device, an associated lens, and a display device; and 
a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method for comparing products using augmented reality comprising the steps of: 
detecting, by the processor, a presence of an object being viewed, by a user, through a visual recognition system and an associated lens of said augmented display system; 
determining, by the processor, the object being viewed by the visual recognition system; 
determining, by the processor, a first specified portion of the object being viewed by the visual recognition system; 
initially detecting, by the processor, that the user has manipulated a position of the S/N: 15/819,1626visual recognition system and the associated lens; 
determining, by the processor in response to said initially detecting, a second specified portion of the object being viewed by the visual recognition system, wherein the first specified portion differs from the second specified portion; 

tagging, by the processor, [[said]] the product information with keywords, meta tags, identifiers, and a retrieval date configured to search and retrieve the product information; 
cataloging and registering within a specified database, by the processor, the product information with the keywords, the meta tags, the identifiers, and the retrieval date; 
overlaying, by the processor, the product information onto a heads-up display (HUD) generated by a display device, of said augmented display system, in a vicinity of the first specified portion of the object and the second specified portion of the object or a digital representation of the first specified portion of the object and the second specified portion of the object recorded by the visual recognition system in real-time corresponding to the product information, wherein the display device is placed at a specified position overlaying a portion of said associated lens; 
virtually identifying, by [[said]] the processor, features of the first specified portion of the object and the second specified portion of the object; 
generating, by the processor in response to said virtually identifying, a digital S/N: 15/819,1627overlay comparing and contrasting said features of the first specified portion of the object and the second specified portion of the object currently recorded through the visual recognition system and [[the]] previously viewed objects; 

receiving, by the processor via an audio recording apparatus of the augmented display system, an audio command for toggling the digital overlay for said features of the first specified portion of the object and the second specified portion of the object and the previously viewed objects; 
receiving, by the processor, hand gesture command for additionally toggling the digital overlay for said features of the first specified portion of the object and the second specified portion of the object and the previously viewed objects; 
processing, by the processor, the audio command and the hand gesture command; 
modifying, by the processor in response to a user command, specific user selected features of the first specified portion of the object and the second specified portion of the object from a screen size of a monitor to aspect ratio information of the monitor; 
modifying, by the processor, a virtual indicator of the HUD from presenting diameter measurements of the monitor to presenting a height and width of the monitor; 
generating, by the processor based on a visibility of the specific user selected features in three-dimensional space, descriptions associated with [[said]] the specific user S/N: 15/819,1628selected features within the HUD, wherein a feature of the specific user selected of 
displaying with respect to the height and width of the monitor, by the processor via a projection device installed within a housing attached to the augmented display system in response to said receiving [[said]] the audio command, said receiving [[said]] the hand gesture command, and said processing the audio command and the hand gesture command, the digital overlay comparing and contrasting the specific user selected features of the first specified portion of the object and the second specified portion of the object currently recorded by the visual recognition system, the additional digital overlay, and the previously viewed objects onto the HUD of the display device.
  
10. (Original) The computer system of claim 9, wherein detecting the presence of the object is performed using a method selected from a group consisting of tracking eye gaze, object recognition and manually identifying interest in the object.
  
11. (Original) The computer system of claim 9, wherein the previously viewed objects similar to the object recorded through the visual recognition system are identified as a function of type, brand name, keyword tag or product category.  




13. (Original) The computer system of claim 9, wherein the HUD automatically changes the product as a function of one or more features of the object becoming instantly within view of the visual recognition system.  

14. (Currently Amended) The computer system of claim 9, further comprising the steps of:








one or more computer readable hardware storage devices having computer readable program code stored therein, said program code containing instructions executable by a central processing unit (CPU) of a computer system comprising an augmented display system implementing a method for comparing products using augmented reality comprising the steps of: 
detecting, by the CPU, a presence of an object being viewed, by a user, through a visual recognition system and an associated lens of said augmented display system; 
S/N: 15/819,16210determining, by the CPU, the object being viewed by the visual recognition system; 
determining, by the CPU, a first specified portion of the object being viewed by the visual recognition system;
 initially detecting, by the CPU, that the user has manipulated a position of the visual recognition system and the associated lens; 
determining, by the CPU in response to said initially detecting, a second specified portion of the object being viewed by the visual recognition system, wherein the first specified portion differs from the second specified portion; 
querying, by the CPU, a data source for product information describing one or more features of the first specified portion of the object and the second specified portion of the object being viewed; 
tagging, by the CPU, [[said]] the product information with keywords, meta tags, identifiers, and a retrieval date configured to search and retrieve the product information; 

overlaying, by the CPU, the product information onto a heads-up display (HUD) generated by a display device, of said augmented display system, in a vicinity of the first specified portion of the object and the second specified portion of the object or a digital representation of the first specified portion of the object and the second specified portion of the object recorded by the visual recognition system in real-time corresponding to the product information, wherein the display device is placed at a specified position overlaying a portion of said associated lens; 
virtually identifying, by [[said]] the CPU, features of the first specified portion of the object and S/N: 15/819,16211the second specified portion of the object; 
generating, by the CPU, in response to said virtually identifying, a digital overlay comparing and contrasting said features of the first specified portion of the object and the second specified portion of the object currently recorded through the visual recognition system and [[the]] previously viewed objects; 
generating, by the CPU, an additional digital overlay comprising product reviews, social media discussions, comparative products, and associated recommendations associated with said features of the first specified portion of the object and the second specified portion of the object; 
receiving, by the CPU via an audio recording apparatus of the augmented display system, an audio command for toggling the digital overlay for said features of the first specified portion of the object and the second specified portion of the object; 
for said features of the first specified portion of the object and the second specified portion of the object and the previously viewed objects; 
processing, by the CPU, the audio command and the hand gesture command; 
modifying, by the CPU in response to a user command, specific user selected features of the first specified portion of the object and the second specified portion of the object from a screen size of a monitor to aspect ratio information of the monitor; 
modifying, by the CPU, a virtual indicator of the HUD from presenting diameter measurements of the monitor to presenting a height and width of the monitor; 
generating, by the CPU based on a visibility of the specific user selected features in three-dimensional space, descriptions associated with [[said]] the specific user selected features within the HUD, wherein a feature of the specific user selected features comprises a description for 
displaying with respect to the height and width of the monitor, by the CPU via a projection device installed within a housing attached to the augmented display system in response to said receiving [[said]] the audio command, said receiving [[said]] the hand gesture command, and said processing the audio command and the hand gesture command, the digital overlay comparing and contrasting the specific user selected features of the first specified portion of the object and the second specified portion of 

16. (Original) The computer program product of claim 15, wherein detecting the presence of the object is performed using a method selected from a group consisting of tracking eye gaze, object recognition and manually identifying interest in the object.  

17. (Original) The computer program product of claim 15, wherein the previously viewed objects similar to the object recorded through the visual recognition system are identified as a function of type, brand name, keyword tag or product category.  

18. (Original) The computer program product of claim 15, wherein overlaying the product information onto the HUD toggles the product information overlaid onto a real-time digital representation of the object as a function of the one or more of the features selected by a user for S/N: 15/819,16213viewing.  

19. (Original) The computer program product of claim 15, wherein the HUD automatically changes the product information as a function of one or more features of the object becoming instantly within view of the visual recognition system.  




further querying, by the processor, a history of previously viewed objects similar to the object recorded through the visual recognition system, wherein the HUD displays a recommendation to purchase a product from the object currently being viewed or the history of previously viewed objects similar to the object recorded through the visual recognition system, as a function of comparing the product information.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Davis et al. (US 20130223673 A1), foreign reference Borhan et al. WO 2013103912A1, and non-patent literature as Reference-U on PTO 892.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684